Name: Commission Regulation (EEC) No 2855/77 of 21 December 1977 amending Regulation No 91/66/EEC as regards the number of returning holdings per division for the '1978' and subsequent accounting years
 Type: Regulation
 Subject Matter: farming systems;  budget;  national accounts;  economic geography
 Date Published: nan

 22. 12. 77 Official Journal of the European Communities No L 329/31 COMMISSION REGULATION (EEC) No 2855/77 of 21 December 1977 amending Regulation No 91/66/EEC as regards the number of returning hold ­ ings per division for the ' 1978 ' and subsequent accounting years Whereas owing to the technical difficulties encoun ­ tered by certain Member States the number of 28 000 returning holdings, which is the final objective of the extension of the information network, will not be reached for ' 1978 '; whereas these difficulties will be overcome so that the objective can be attained for ' 1979'; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee for the Farm Accountancy Data Network, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 79/65/EEC of 15 June 1965 setting up a network for the collec ­ tion of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community ('), as last amended by Regula ­ tion (EEC) No 2910/73 (2 ), and in particular Article 4 (4) thereof, Whereas Article 3 of Commission Regulation No 91 /66/EEC of 29 June 1966 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings (3 ), as last amended by Regulation (EEC) No 3003/76 (4), fixes the number of returning holdings per division ; Whereas the 28 000 returning holdings should be distributed finally among the divisions on the basis of the results of the Community survey of the structure of agricultural holdings in 1975, presented in accor ­ dance with the Community classification of farms ; whereas, pending these results , such distribution should be based on the estimates made by Member States ; HAS ADOPTED THIS REGULATION : Article 1 For the ' 1978 ' and subsequent accounting years, Annex III to Regulation No 91 /66/EEC is replaced by the Annex to this Regulation , each year to begin at any time during the period 1 January to 1 July. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1977 . For the Commission Finn GUNDELACH Vice-President (!) OJ No 109, 23 . 6 . 1965 , p . 1859/65 . (2 ) OJ No L 298 , 27 . 10 . 1973 , p. 1 . ( 3 ) OJ No 121 , 4 . 7 . 1966 , p . 2249/66 . 4 ) OJ No L 342, 10 . 12 . 1976 , p . 20 . No L 329/32 Official Journal of the European Communities 22. 12. 77 ANNEX Number of returning holdings by divisions Reference No Name of Division No of returning holdings Accounting year ' 1978 ' and following years GERMANY 010 Schleswig-Holstein 310 020 Niedersachsen 590 030 Nordrhein-Westfalen 490 040 Hessen 310 050 Rheinland-Pfalz 330 060 Baden-WÃ ¼rttemberg 460 070 Bayern 930 080 Saarland 80 090 Hamburg 100 Bremen 110 Berlin Total Germany 3 500 Accounting years ' 1979' and following years FRANCE 120 Nord, Picardie 340 480 130 Basse-Normandie , Haute-Normandie 250 440 140 Bretagne, pays de la Loire , Poitou-Charente 1 070 1 280 150 Centre , RÃ ©gion parisienne 370 470 160 Franche-ComtÃ © , Champagne, Bourogne 565 690 170 Lorraine , Alsace 230 370 180 Limousin , Auvergne 420 530 190 RhÃ ´ne-Alpes 310 410 200 Aquitaine, Midi-PyrÃ ©nÃ ©es 760 820 210 Languedoc, Provence-CÃ ´te d'Azur-Corse 455 610 Total France 4 770 6 100 ITALY 221 Valle d'Aosta 70 70 222 Piemonte 940 940 230 Lombardia 950 950 241 Trentino 150 150 242 Alto-Adige 100 150 243 Veneto 900 900 244 Friuli-Venezia Giulia 200 250 250 Liguria 350 350 260 Emilia-Romagna 900 900 270 Toscana 848 900 281 Marche 450 450 282 Umbria 400 400 291 Lazio 400 650 292 Abruzzo 400 450 301 Molise 160 140 302 Campania 700 950 303 Calabria 500 700 31 1 Puglia 500 800 312 Basilicata 350 350 320 Sicilia 950 950 330 Sardegna 500 600 Total Italy 10 718 12 000 22. 12. 77 Official Journal of the European Communities No L 329/33 Reference No Name of Division No of returning holdings Accounting year ' 1978 ' and following years 340 BELGIUM 870 350 LUXEMBOURG 125 360 NETHERLANDS 1 500 370 DENMARK 1 555 380 IRELAND 700 UNITED KINGDOM 390 Northern Ireland 200 400 Scotland 250 410 England North Region 250 420 Wales 200 430 England West Region 315 440 England East Region 435 Total United Kingdom 1 650